Citation Nr: 1013866	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for right 
forearm disability, status post radial head fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from April 1998 to May 1998, 
and from October 2001 to September 2004.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a October 2004 rating decision by the Department 
of Veterans Affairs (VA) Atlanta Regional Office (RO) in 
Decatur, Georgia, in pertinent part granting service 
connection for right forearm disability status post radial 
head fracture with limitation of motion of the right elbow, 
effective from September 2, 2004, and assigning a 
noncompensable (zero percent) initial rating for that 
disorder.

Following that rating action, the Veteran changed his place 
of residence to Los Angeles, California.  In January 2010 the 
Veteran testified before the undersigned Veterans Law Judge 
at the RO in Los Angeles, California.  A transcript of that 
Travel Board hearing is contained in the claims file.  

The issue of entitlement to service connection for a 
neurological disorder of the right arm, as secondary to right 
forearm disability status post radial head fracture, was 
raised by the Veteran and his authorized representative at 
the January 2010 Travel Board hearing, and has not yet been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

For the entire initial rating period beginning from the 
September 2, 2004, date of service connection, the Veteran's 
right (major) forearm disability has been manifested by 
limitation of functioning due to pain, equivalent to 
limitation of extension of the forearm to 45 degrees, but not 
equivalent to limitation of extension of the forearm to 60 
degrees.  This determination takes into consideration factors 
of pain and pain on motion, weakened movement, excess 
fatigability, and incoordination.


CONCLUSION OF LAW

For the entire initial rating period beginning September 2, 
2004, the criteria for an initial rating of 10 percent, but 
no higher, are met for right forearm disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5207 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

The Veteran submitted his original claim in April 2004, while 
still in service.  Also while still in service, he was 
afforded an official examination in June 2004 for VA 
compensation purposes.  Following his service separation in 
September 2004, he was granted service connection and an 
initial noncompensable rating for his right forearm 
disability by the appealed October 2004 RO rating action.  
Upon his September 2005 notice of disagreement with that 
initial rating, the Veteran was afforded a VCAA notice letter 
in September 2005 addressing the initial rating issue.  In 
that letter, he was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate the claim for a higher 
initial rating.  This notice was prior to readjudication of 
the claim by a SOC in May 2007 and a SSOC in May 2009.  This 
VCCA notice letter told the Veteran that it was ultimately 
his responsibility to see that pertinent evidence not in 
Federal possession was obtained.  

The RO letter informed of the respective roles of the Veteran 
and VA in developing the claim and obtaining evidence, and 
that it was ultimately the Veteran's responsibility to see 
that pertinent evidence not in Federal possession was 
obtained.  The letter also provided the Veteran with general 
notice of the evidence required to satisfy the claim.  He was 
also then afforded notice of how disability ratings and 
effective dates are assigned, with the RO thereby complying 
with the requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Court, quoting from the legislative history 
of the VCAA, has held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated - it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491. Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
treatment records and pertinent post-service treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
the RO adequately developed the claim based on the Veteran's 
assertions and the information and evidence provided.  The RO 
appropriately requested from him (and from other sources) his 
service treatment records and post-service VA and/or private 
treatment and evaluation records.  All records received were 
associated with the claims file.  The RO also informed the 
Veteran, including by the appealed rating action and 
subsequent SOC and SSOC, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claim.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The file contains VA and 
service treatment records, and VA treatment examinations and 
official examinations for compensation purposes.  The case 
presents no reasonable possibility that additional 
evidentiary requests would further the appealed claim 
adjudicated herein.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

The Veteran was afforded QTC (official) examinations in June 
2004 and March 2009 to address current right forearm 
disability and its severity for compensation purposes.  These 
examiners adequately addressed both the Veteran's assertions 
and objective findings.  The examination reports, taken 
together with the balance of the treatment and examination 
reports of record, consisting of VA records of treatment and 
evaluation, are adequate for the Board's adjudication of the 
appealed claim.  As discussed in detail below, the nature and 
extent of the right forearm disability has been sufficiently 
established by these examinations and the record as a whole 
for the Board's adjudication of the initial rating claim, 
with the evidence presented sufficient to rate the right 
forearm disability based on applicable rating criteria under 
appropriate diagnostic codes, also as discussed below.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim, and did so 
including by testimony before the undersigned in January 
2010.  As discussed above, the record is also otherwise 
appropriately developed.  Thus, the Board determines that the 
evidentiary record is adequate, and the only significant 
medical question remaining pertaining to the claim for a 
higher initial evaluation for right forearm disability was in 
this case, based on development already undertaken, the 
responsibility of the Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all 
notification and development actions needed to render a 
decision on the Veteran's claim on appeal herein adjudicated 
have been accomplished.

II.  Claim for Higher Initial Rating for Right Forearm 
Disability 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  Separate rating codes 
identify the various disabilities. 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the 
degree of disability is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.  However, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

An appeal from the initial assignment of a disability rating, 
as in this case, requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is right-handed, and contends that he has 
significant disability associated with his right forearm 
disability, so as to warrant a higher initial evaluation.  

Diagnostic Code (DC) 5207 provides that extension of the 
major forearm limited to 45 degrees is rated 10 percent 
disabling; extension of the major forearm limited to 60 
degrees is rated 10 percent; extension of the major forearm 
limited to 75 degrees is rated as 20 percent; extension of 
the major forearm limited to 90 degrees is rated 30 percent; 
extension of the major forearm limited to 100 degrees is 
rated 40 percent; and extension of the major forearm limited 
to 110 degrees is rated 50 percent.  38 C.F.R. § 4.71a.

DC 5208 provides that major forearm flexion limited to 100 
degrees with forearm extension limited to 45 degrees is rated 
20 percent disabling.  38 C.F.R. § 4.71a.

DC 5209 provides ratings for other impairment of the elbow.  
Joint fracture, with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius, is 
rated 20 percent disabling for the major side.  Flail joint 
of the elbow is rated 60 percent disabling for the major 
side.  38 C.F.R. § 4.71a.

DC 5212 provides for ratings based on impairment of the 
radius.  Malunion of the radius with bad alignment is rated 
10 percent disabling for the major side; nonunion of the 
radius in the upper half is rated at 20 percent for the major 
side; nonunion of the radius in the lower half, with false 
movement, without loss of bone substance or deformity is 
rated at 30 percent for the major side; and nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated at 40 percent for the major side. 38 C.F.R. § 4.71a.

DC 5213 provides ratings based on impairment of supination 
and pronation of the forearm. Normal forearm supination is 
from 0 degrees to 80 degrees.  Normal forearm pronation is 
from 0 degrees to 85 degrees. 38 C.F.R. § 4.71, Plate I.  
This code further provides that supination of the forearm 
limited to 30 degrees or less is rated 10 percent disabling 
for the major side.  Limitation of pronation with motion lost 
beyond the last quarter of arc, so the hand does not approach 
full pronation, is rated 20 percent disabling for the major 
side; limitation of pronation with motion lost beyond the 
middle of arc is rated 30 percent disabling for the major 
side.  Loss of supination or pronation due to bone fusion, 
with the hand fixed near the middle of the arc or moderate 
pronation, is rated 20 percent disabling for the major side; 
loss of supination or pronation due to bone fusion, with the 
hand fixed in full pronation, is rated 30 percent disabling 
for the major side; and loss of supination or pronation due 
to bone fusion, with the hand fixed in supination or 
hyperpronation, is rated 40 percent disabling for the major 
side.  38 C.F.R. § 4.71a.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

In this case, the Board finds that the evidentiary record, as 
reviewed below, does not present evidence of disability 
affecting functioning of the right arm at the elbow so as to 
warrant a disability rating on any of these bases other than 
as equivalent to limitation of extension of the arm at the 
elbow.  While the Veteran has reported limitation of use and 
pain on use limiting functioning, objective findings and his 
reported functional capacities including his continued work 
in construction, albeit on a more limited basis, weigh 
against the right forearm disability presenting disability 
warranting a rating other than equivalent to limitation of 
extension of the forearm.  

In the Introduction, above, the Board has referred to the RO 
the issue of service connection for any neurological disorder 
associated with the Veteran's status post right radial head 
fracture.  Because the medical record, including multiple 
examinations, multiple X-rays, and an MRI (as noted below) 
shows no findings of neurological impairment associated with 
the Veteran's right forearm disability at this time, the 
Board believes it would be a waste of scarce judicial 
resources to suspend Board adjudication of the currently 
appealed claim pending neurological investigation in the 
absence of any adequate showing of neurological involvement 
specifically associated with the service-connected 
disability.  

The Veteran contended at his January 2010 hearing that his 
right forearm disability causes impairment in his work 
performing construction, with difficulties in using a hammer, 
such that the hammer may fall out of his hand, and he may 
lose work capacity.  He also then complained of some locking 
up and of loss of strength, despite performing strengthening 
exercises.  He added that he could not perform some 
strengthening exercises, such as push-ups, because of the 
right forearm disability, and further contended that he could 
no longer perform sports that he had performed previously, 
such as kickboxing.  In addition, he contended that some 
activities of daily living, such as washing his hair, may 
also cause pain at times.  He testified that as a result of 
the disability he has become left-hand dominant, and that 
that he had reported this to VA examiners.  However, upon 
inquiry by the undersigned at that hearing, he effectively 
clarified that he had simply transferred many functions or 
tasks, such as taking out the trash, to use of his left hand.

Upon an official examination to evaluation the right forearm 
disability in June 2004 while still in service, the Veteran 
reported his documented history of right radial head fracture 
in September 2003, with re-injury in 2004.  The Veteran 
complained of decreased range of motion and impairment in 
functioning associated with the injury residuals.  He 
reported one instance of exacerbation in the past year 
resulting  in seven days of incapacitation.  However, he 
denied any time lost from work as an infantry soldier.  He 
also was noted to be able to perform activities of daily 
living, including such activities as taking out the trash, 
gardening, and pushing a lawn mower.  

Upon that examination, the Veteran was noted to be well-
developed and in no acute distress.  Right elbow appearance 
was normal, as was right arm musculature.  Range of motion of 
the right forearm at the elbow was from minus 10 degrees 
extension to 140 degrees flexion, and from 95 degrees 
supination to 80 degrees pronation.  This compared with left 
forearm range of motion at the elbow from zero degrees 
extension to 145 degrees flexion, and from 85 degrees 
supination to 80 degrees pronation.  The left forearm ranges 
of motion were noted to be normal ranges.  Pain was noted to 
manifest for the right arm only at extremes of flexion and 
extension, at 140 degrees and minus 10 degrees,  
respectively.  The right arm motion was noted to be 
additionally limited by pain, which impacted functioning.  
However, functioning was not further limited by fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
assessed that as a result of the right forearm disability the 
Veteran was restricted from performing push-ups, pull-ups, 
and heavy lifting with the right arm.  

Upon an April VA 2007 treatment, the Veteran complained of 
occasional right elbow tenderness with push-ups or curls.  
The examiner found full motor strength without any range of 
motion deficit, and assessed status post right elbow 
arthralgia.  April 2007 X-rays showed the elbow joint to be 
within normal limits, with two vertical fractures noted in 
the radial head, without evidence of arthritis, without 
abnormal joint effusion, and without soft tissue 
abnormalities.  

Upon a May 2007 VA treatment examination, the Veteran 
reported having a history of injuring the right radial head 
when he fell playing basketball in September 2003, with re-
injury in 2004, followed by some physical therapy.  He 
complained at that examination of having an occasional 
popping in the elbow in the course of his work in 
construction.  He also complained of inability to lift heavy 
objects due to pain.  However, he denied pain with most 
activities of daily living.  Upon that examination, right 
forearm range of motion was from five degrees extension and 
140 degrees flexion, with pain noted only at the terminus of 
extension.  The Veteran also reported some mild stiffness at 
the terminus of extension.  The examiner assessed healed 
radial head fracture with mild step-off and very early 
osteoarthritis.  

At an April 2008 VA treatment, the Veteran contended that he 
had ongoing pain in the right elbow and that he could not 
currently work at full capacity in his work in construction.  
He also contended that he could not lift a hammer or carry 
heavy weights, and that small activities such as rotating the 
arm to open a door caused pain.  X-rays showed a normal right 
elbow without evidence of arthritis, though showing two 
vertical fractures through the head of the radius.  There 
were also no soft tissue abnormalities shown.  The treating 
nurse practitioner, in evaluating the Veteran, made no 
conclusions independent of the Veteran's own assertions, and 
absent any such independent conclusions based on any medical 
analysis, her conclusions can thus add no weight in the 
present analysis beyond that to be afforded the Veteran's own 
assertions.  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  We recognize that such a medical notation cannot be 
rejected solely because it is based upon a history supplied 
by the veteran, but the critical question is whether it is 
credible in light of all the evidence in the record.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the Veteran if rebutted by the overall 
weight of the evidence).

The Veteran was afforded a VA MRI in May 2008 for treatment 
purposes, based on complained-of right elbow pain with the 
possibility of soft tissue injury.  The MRI showed a small 
nondisplaced fracture of the medial radial head without 
evidence of soft tissue injury.  There was small joint 
effusion, without loose bodies in the joint.  

At a vocational treatment in July 2008 the Veteran complained 
of pain in the right elbow at 3/10 intensity increasing to 
10/10 intensity over the course of the day.  

At a March 2009 official examination for compensation 
purposes, the Veteran complained of constant right elbow 
pain, with pain traveling down to the wrist and up to the 
shoulder, with pain becoming most severe, at 10 of 10 
intensity.  He reported having instances of medium pain as 
well as sharp pain, adding that with both types of pain he 
could not functionally use the arm.  He also complained of 
tingling and pins-and-needles sensations in the arm.  He 
complained of sleep impairment associated with his arm pain, 
particularly following lifting activities.  He endorsed 
DeLuca-type symptoms including weakness, stiffness, giving 
way, lack of endurance, and impairment of work activities.  
However, he then denied heat, redness, swelling, locking, 
fatigability, or dislocation.  The Veteran reported making 
use of therapy exercises, as well as using Tylenol, Motrin, 
and Percocet.  He denied past hospitalization or surgery for 
the arm condition.  

X-rays associated with the March 2009 examination showed 
normal bony alignment of the right elbow, though with minimal 
irregularity of the radial head articular surface and mild 
sclerosis.  Joint  spaces were maintained with unremarkable 
soft tissue.  The X-ray examiner assessed that old trauma to 
the radial head was a possibility.  

The March 2009 official examiner found no edema, effusion, 
weakness, redness, heat, or subluxation, though the examiner 
did noted tenderness and guarded movement.  Range of motion 
was painless from zero degrees extension to 135 degrees 
flexion, and from 85 degrees supination to 80 degrees 
pronation.  These were noted to be normal ranges and the same 
ranges as for the left arm, with the exception of flexion, 
where the left arm and normal full flexion was 145 degrees.  
The examiner found that the right forearm disability was 
currently quiescent, but noted that right elbow range of 
motion was limited by pain on repeated use.   However, the 
examiner did not otherwise find limitation due to fatigue, 
lack of endurance, or incoordination.  The examiner concluded 
that although presently quiescent, the disability resulted in 
occupational inability to lift heavy objects, and elbow 
tenderness and heavy object lifting impairment in daily 
activities.  

We fully recognize that the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  On the other hand, once all relevant evidence has 
been obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record as a whole.  Elkins v. Gober, 229 F. 
3d 1369 (Fed. Cir. 2000); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

Based on the Veteran's statements and medical findings, the 
Board has little doubt that his right forearm disability 
causes some impairment in his capacity to perform hammering 
for prolonged periods, or to perform other highly stressing 
or strenuous activities with that arm, such as heavy 
construction work, lifting heavy objects, or kickboxing.  
However, it must be acknowledged that it is precisely the 
nature of disability that there is some impairment and hence 
some limitation of functioning.  If the Veteran's forearm did 
not prevent him from performing the most stressing and 
strenuous of activities for that part - such as hammering for 
hours at a time, or kickboxing, or repeated lifting of heavy 
objects - there would likely be no disability at all.  That 
said, the Veteran's current construction activities combined 
with his right forearm disability from service do, by the 
weight of the evidence, result in pain on motion and pain 
with repetitive use which affects his daily functioning, and 
the Board accordingly finds that the evidence preponderates 
in favor of a finding that, considering DeLuca factors that 
are present in this case, the Veteran's right forearm 
disability is equivalent to extension of the major forearm 
limited to 45 degrees, thereby warranting a 10 percent 
evaluation for the entire initial rating period.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5270; DeLuca.  However, 
even considering DeLuca factors, the Board finds that the 
weight of the evidence is against disability equivalent to 
limitation of extension 75 degrees, and hence the 
preponderance of the evidence is against disability 
warranting a 20 percent evaluation on that basis.  Id.  

In making this determination, the Board notes that the weight 
of the evidence is to the effect that the service-connected 
right forearm disability does not result in any impairment 
for nearly all types of activities nearly all the time, with 
the exception that lifting heavy objects or performing highly 
strenuous activities such as prolonged hammering does result 
in some impairment, including even significant impairment for 
a limited time period after such activity.  X-ray and MRI 
findings generally support the absence of significant 
disability, affirming the conclusions of VA examiners, 
notwithstanding the Veteran's contrary contentions of more 
severe disability.  In short, the Board finds that the 
consistent and thorough objective findings outweigh the 
generally medically unsupported subjective contentions of the 
Veteran regarding more severe impairment associated with his 
right forearm disability.  However, the Board necessarily 
recognizes that a given level of impairment can be 
exacerbated with highly strenous activities that tend to 
cause such exacerbation.  The weight of the evidence is to 
the effect that the Veteran's right forearm disability would 
not cause significantly impairing disability without 
strenuous activity, and hence only limited disability may be 
recognized.  

The Board notes in this regard that ultimately a judicial 
acknowledgment must made of the nature of highly strenuous 
physical activity.  Specifically, highly strenuous activity 
by its nature will tend to exacerbate functioning, and this 
is ultimately the nature of human frailty generally.  
Hammering for prolonged periods will likely make a healthy 
elbow grow sore, and moreso an elbow that has suffered an old 
radial head fracture, such as in this case.  The Board does 
not find that under circumstances such as those presented 
here a higher level of disability rating should be awarded 
simply because the claimant may choose - whether because that 
is required by his or her present occupation or otherwise - 
to perform activities that are beyond his capacity given the 
nature of his service-connected disability.  

The Board has considered staged ratings, but finds that the 
10 percent rating assigned by virtue of this decision is the 
sole rating warranted for the entire initial rating interval, 
beginning from the September 2, 2004, effective date of 
service connection for that disorder. 


ORDER

An initial evaluation of 10 percent is granted for the 
service-connected right forearm disability, for the entire 
initial rating period beginning September 2, 2004, subject to 
the law and regulations governing the payment of monetary 
awards.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


